In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Plug, J.), as granted that branch of the plaintiffs motion which was for an award of maintenance pendente lite.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in awarding maintenance pendente lite (see, Domestic Relations Law § 236 [B] [6]; Piali v Piali, 247 AD2d 455, 456; Lloyd v McGrath, 246 AD2d 630). The proper remedy for any perceived inequities in the award is a speedy trial, where the financial circumstances of the parties can be explored (see, Piali v Piali, supra; Lloyd v McGrath, supra).
The defendant’s remaining contention is without merit. Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.